EXHIBIT 10.15

 

AWARD AGREEMENT AND STOCK POWER

Under the

Deltic Timber Corporation

2002 Stock Incentive Plan

 

RESTRICTED STOCK

 

Company:   

Deltic Timber Corporation

    210 East Elm Street

El Dorado, Arkansas 71730

Participant:    _____________________      _____________________     
_____________________ Grant Date:    _____________________        Award:    The
Award of Restricted Stock granted pursuant to this Award Agreement Restricted
Stock:                         Shares of Corporation’s Common Stock subject to
the Restrictions set forth in this Award Agreement Plan:    Deltic Timber
Corporation 2002 Stock Incentive Plan Restriction Period:    The four-year
period ending on the fourth anniversary of the Grant Date, or at such earlier
date as specified in Exhibit 1 to this Award Agreement.

 

AGREEMENT

 

Company and Participant agree as follows:

 

1. Defined Terms. Capitalized terms not otherwise defined in this Award
Agreement have the meanings given them in Section 7 of Exhibit 1 to this Award
Agreement, which is incorporated herein.

 

2. Grant of Restricted Stock. Subject to the terms and conditions of the Plan
and this Award Agreement, including Exhibit 1, effective as of the Grant Date
set forth above, Company grants to Participant an Award for the number of shares
of Restricted Stock specified above.

 

3. Restrictions. Participant acknowledges that the Restricted Stock is subject
to the Restrictions and all the terms and conditions set forth in this Award
Agreement.



--------------------------------------------------------------------------------

4. Federal Tax Elections. Participant agrees to notify Company promptly if
Participant makes an election under Code Section 83(b) with respect to the
Restricted Stock.

 

5. Certificate. Participant agrees that the Certificate for the Restricted
Stock, together with an executed counterpart of this Award Agreement and Stock
Power, will be held by Company until the expiration of the Restriction Period
with respect to this Award.

 

STOCK POWER

 

Effective as of the Grant Date, Participant assigns and transfers to Company the
shares of Restricted Stock evidenced by the Certificate and appoints
Computershare Investor Services as attorney-in-fact to transfer the stock on the
books of the Company, with full power of substitution. Although Participant is
the owner of the Restricted Stock, Company will hold the Certificate and this
Stock Power during the Restriction Period described in the Award Agreement. Upon
expiration of the Restriction Period, Company will return this Stock Power to
Participant, together with a new, unrestricted, certificate for the Restricted
Stock.

 

Company:   DELTIC TIMBER CORPORATION     By  

 

--------------------------------------------------------------------------------

    Its  

 

--------------------------------------------------------------------------------

Participant:  

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT 1

To

Award Agreement and Stock Power for

Restricted Stock

 

This Award Agreement evidences the grant of an Award for shares of Restricted
Stock to Participant under the Plan.

 

Capitalized terms are defined in Section 7 of this Exhibit 1.

 

1. Shares of Restricted Stock; Adjustment

 

In the event of a declaration of a stock dividend or a stock split (whether
effected as a dividend or otherwise) by the Company where the record date for
such dividend or stock split is after the Grant Date, the number of shares of
Restricted Stock automatically will be adjusted proportionately to reflect the
effect of such dividend or stock split. The number of shares of Restricted Stock
will not be adjusted to reflect cash dividends paid with respect to Company’s
common stock during the Restriction Period.

 

2. Terms of Award

 

This Award is subject to all the provisions of the Plan and to the following
terms and conditions:

 

2.1 Restricted Stock. Subject to the Restrictions set forth in this Section, the
Company has granted the Restricted Stock to Participant as of the Grant Date as
set forth on the Award Agreement and Stock Power.

 

2.1.1 Restrictions During Restriction Period. During the Restriction Period:

 

(a) Nontransferable. Participant may not sell, assign, pledge, or otherwise
transfer or encumber the Award or the Restricted Stock subject to the Award.
Neither this Award nor the shares of Restricted Stock is transferable other than
by will or the laws of descent and distribution. No assignment or transfer of
the Award or the Restricted Stock in violation of the foregoing restriction,
whether voluntary, involuntary or by operation of law or otherwise, except by
will or the laws of descent and distribution, will vest in the assignee or
transferee any interest or right whatsoever, but immediately upon any attempt to
assign or transfer the Award or the Restricted Stock, the Award will terminate
and be of no force or effect. Whenever the word “Participant” is used in any
provision of this Award Agreement under circumstances where the provision should
logically be construed to apply to the executor, administrator, or the person or
persons to whom this Award or the Restricted Stock may be transferred by will or
by the laws of descent and distribution, it will be deemed to include such
person or persons.



--------------------------------------------------------------------------------

(b) Forfeiture. Subject to Section 2.3 hereof and unless the Participant has an
employment agreement to the contrary, in the event Participant ceases to be an
Employee of an Employer prior to the expiration of the Restriction Period,
Participant will immediately and automatically forfeit all shares of Restricted
Stock subject to the Award, the Restricted Stock will automatically revert to
the Company, and Participant will cease to have any rights as a stockholder with
respect to such Restricted Stock.

 

2.1.2 Rights During Restriction Period. During the Restriction Period,
Participant will have (except as expressly provided in Section 2.1.1) all the
rights of a stockholder with respect to the Restricted Stock, including without
limitation the right to exercise all voting rights with respect to the
Restricted Stock and the right to receive cash dividends with respect to the
Restricted Stock. Stock dividends issued with respect to Restricted Stock will
be treated as additional shares of Restricted Stock covered by the Award and
will be subject to the same Restrictions.

 

2.1.3 Stock Certificates. Certificates for shares of Restricted Stock subject to
this Award Agreement will be issued in Participant’s name and held by the
Company, together with an executed counterpart of the Award Agreement and Stock
Power, until the Restrictions lapse at the expiration of the Restriction Period
or until the Restricted Stock is forfeited as provided in Section 2.1.1(b).
During the Restriction Period, each certificate for shares of Restricted Stock
will bear a legend in substantially the following form:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS,
INCLUDING POTENTIAL FORFEITURE, AND ARE ISSUED PURSUANT TO THE DELTIC TIMBER
CORPORATION 2002 STOCK INCENTIVE PLAN, AND SHALL NOT BE ASSIGNED, PLEDGED OR
OTHERWISE DISPOSED OF BY THE NAMED HOLDER, WHETHER BY OPERATION OF LAW OR
OTHERWISE, PRIOR TO REMOVAL OF APPLICABLE RESTRICTIONS BY THE ISSUER HEREOF.

 

Certificates for shares of Restricted Stock may also bear any other restrictive
legends required by law or any other agreement.

 

2.2 Settlement of Award.

 

2.2.1 General. Upon the Vesting of shares of Restricted Stock under this Award
due to expiration of the Restriction Period, this Award will be settled on a
settlement date as soon as practicable after the end of the Restriction Period
by the delivery to Participant of a new stock certificate for the Vested shares
of stock subject to the Award issued in Participant’s name, without the legend
described in Section 2.1.3, together with the Restricted Stock Award Agreement
and Stock Power previously held by the Company.



--------------------------------------------------------------------------------

2.2.2 Lapse of Restrictions. Upon settlement of the Award pursuant to Section
2.2.1, the stock subject to the Award will no longer be subject to the
Restrictions.

 

2.3 Employment Requirement; Accelerated Vesting.

 

2.3.1 General. Except as otherwise expressly provided in Sections 2.3.2, 2.3.3
or 2.3.4, if Participant ceases to be an Employee for any reason prior to the
end of the Restriction Period, this Award will be canceled and Participant will
forfeit the Restricted Stock as provided in Section 2.1.1(b) and this Award will
be cancelled and Participant will not receive any other payment with respect to
this Award.

 

2.3.2 Death or Disability. In the event Participant dies or terminates
Employment by reason of Disability prior to the end of the Restriction Period,
the Award and the Restricted Stock will be reduced to an amount reflecting the
number of months from the Grant Date to the date of death or disability over 48,
and will vest on such prorated basis at the end of the Restriction Period.

 

2.3.3 Retirement. In the event Participant elects to retire at normal retirement
time and such termination of employment is prior to the end of the Restriction
Period, the Restricted Stock will be reduced to an amount reflecting the number
of months from the Grant Date to the date of retirement over 48, and will vest
on such prorated basis at the end of the Restriction Period.

 

2.3.4 Change in Control. Upon the occurrence of a Change in Control prior to the
end of the Restriction Period, the Award and the Restricted Stock will
automatically become 100% vested as of the Change in Control.

 

2.4 Reimbursement. If or to the extent the accelerated Vesting of the Award in
connection with a Change in Control pursuant to Section 2.3.4 results in an
“excess parachute payment” within the meaning of Section 280G of the Code, the
Company will reimburse Participant, on an after-tax basis, for any excise tax
imposed by Section 4999(a) of the Code that is directly attributable to such
accelerated delivery.

 

2.5 Tax Gross Up. Upon vesting of an Award, the Company will pay to Participant
an amount up to 50 percent of the value of the Award at vesting to be applied on
Participant’s behalf to federal and state income taxes and payroll taxes.

 

2.6 Other Documents. Participant will be required to furnish the Company such
other documents or representations as the Company may require to assure
compliance with applicable laws and regulations as a condition of the Company’s
obligation to settle this Award.



--------------------------------------------------------------------------------

Taxes; Tax Election

 

3.1 Withholding Taxes.

 

3.1.1 General. Notwithstanding Section 2.5 above, Participant acknowledges that
Participant is responsible for payment of all federal, state, and local
withholding taxes and Participant’s portion of all applicable payroll taxes
imposed in connection with (i) the grant of the Award and the Restricted Stock,
(ii) the vesting of the Restricted Stock, (iii) an election by Participant under
Code Section 83(b) with respect to this Award, and/or (iv) payment by Company of
dividends with respect to the Restricted Stock during the Restriction Period
(collectively, the “Applicable Taxes”). Company’s obligation to issue
unrestricted stock in settlement of the Award is expressly conditioned on
Participant’s making arrangements satisfactory to Company, in its sole and
absolute discretion, for the payment of all Applicable Taxes.

 

3.1.2 Method of Payment. Participant may pay to Company (in cash or by check) an
amount equal to the Applicable Taxes. In the event that Participant does not
submit payment of the entire amount of Applicable Taxes, Participant expressly
authorizes Company, in its sole and absolute discretion, (a) to withhold all or
a portion of the remaining balance of the Applicable Taxes from other amounts
payable in cash (as compensation or otherwise) by Company or any Employer to
Participant, and/or (b) to withhold a number of unrestricted shares (thus
reducing the number of unrestricted shares to be issued to Participant) having a
fair market value (as of the date the Award is settled) equal to the remaining
balance of the Applicable Taxes.

 

3.2 Effect of Tax Election. In the event Participant makes a timely election
under Code Section 83(b) with respect to this Award, the Restricted Stock will
be deemed (for income tax purposes) to be transferred to Participant effective
as of the Grant Date (and any obligation for withholding tax liability imposed
by subsequent changes in tax laws would be due as of the Grant Date). However,
such an election will not effect the Restrictions or terminate the Restriction
Period for the Award.

 

4. Conditions Precedent

 

The Company will use its best efforts to obtain approval of the Plan and this
Award by any sate or federal agency or authority that the Company determines has
jurisdiction. If the Company determines that any required approval cannot be
obtained, this Award will terminate on notice to Participant to that effect.
Without limiting the foregoing, the Company will not be required to issue any
certificates for Restricted Stock, or any portion thereof, until it has taken
all action required to comply with all applicable federal and state securities
laws.

 

5. Successorship

 

Subject to restrictions on transferability set forth in Section 2.1.1(a) and
2.6, this Award Agreement will be binding upon and benefit the parties, their
successors and assigns.

 

6. Notices

 

Any notices under this Award Agreement must be in writing and will be effective
when actually delivered personally or, if mailed, when deposited as registered
or certified mail directed to the address of the Company’s Secretary or to such
other address as a party may certify by notice to the other party.



--------------------------------------------------------------------------------

7. Defined Terms

 

When used in this Award Agreement, the following terms have the meaning
specified below:

 

Change in Control of the Company shall have the same meaning as set forth in the
Plan, which definition is incorporated herein by reference.

 

Committee means the Executive Compensation Committee of the Board of Directors
of the Company.

 

Disability means the condition of being permanently unable to perform
Participant’s duties for an Employer by reason of a medically determinable
physical or mental impairment that can be expected to result in death or that
has lasted or can be expected to last for a continuous period of at least 12
months.

 

Employee and Employment both refer to service by Participant as a full-time or
part-time employee of an Employer, and include periods of illness or other
leaves of absence authorized by an Employer. A transfer of Participant’s
Employment from one Employer to another will not be treated as a termination of
Employment.

 

Employer means the Company or a Subsidiary of the Company.

 

Grant Date shall mean the date of the Committee’s award as set forth in the
Award Agreement and Stock Power.

 

Restricted Stock means the number of shares of Restricted Stock issuable to
Participant pursuant to this Award as specified on the cover sheet to this Award
Agreement.

 

Restriction Period means the period commencing on the Grant Date for the Award
and ending on the first to occur of:

 

  (a) The expiration of the period specified on the cover page to this Award
Agreement;

 

  (b) A Change in Control of the Company

 

Restrictions mean the provisions of Section 2.1 that govern the forfeiture of
the Award and the shares of Restricted Stock during the Restriction Period.

 

Termination Date means the date Participant ceases to be an Employee.



--------------------------------------------------------------------------------

Vest or Vesting means, with respect to this Award, the time when the
Participant’s Restricted Stock is no longer subject to forfeiture under Section
2.1.1(b).

 

Voting Securities means the Company’s issued and outstanding securities
ordinarily having the right to vote at elections of directors.

 

Capitalized terms not otherwise defined in this Award Agreement have the
meanings given them in the Plan.

 

8. Except for action adverse to Participant’s economic interest, the Committee
may in its discretion at any time modify, amend, or suspend their Award
Agreement and Stock Power or any part hereof.